NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                            IN THE DISTRICT COURT OF APPEAL

                                            OF FLORIDA

                                            SECOND DISTRICT

MARK PORTER,                       )
                                   )
           Appellant,              )
                                   )
v.                                 )                           Case No. 2D19-1139
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed October 16, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Polk County; William D.Sites,
Judge.

Mark Porter, pro se.


PER CURIAM.

             Affirmed. See Hughes v. State, 22 So. 3d 132 (Fla. 2d DCA 2009);

Blocker v. State, 968 So. 2d 686 (Fla. 2d DCA 2007); Waiter v. State, 965 So. 2d 861

(Fla. 2d DCA 2007); Carpenter v. State, 884 So. 2d 385 (Fla. 2d DCA 2004); Haynes v.

State, 106 So. 3d 481 (Fla. 5th DCA 2013); Morris v. State, 951 So. 2d 1 (Fla. 3d DCA

2006); State v. Milne, 921 So. 2d 792 (Fla. 5th DCA 2006); Pruitt v. State, 801 So. 2d
143 (Fla. 4th DCA 2001).


KHOUZAM, C.J., and CASANUEVA and ROTHSTEIN-YOUAKIM, JJ., Concur.